 


109 HR 1435 IH: To amend the Internal Revenue Code of 1986 to deny the foreign tax credit and the benefits of deferral to companies doing business directly or through subsidiaries in Sudan until the Government of Sudan takes demonstrable steps to end genocide in Sudan.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1435 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to deny the foreign tax credit and the benefits of deferral to companies doing business directly or through subsidiaries in Sudan until the Government of Sudan takes demonstrable steps to end genocide in Sudan. 
 
 
1.Denial of foreign tax credit for taxes paid to Sudan until steps are taken to end genocideSection 901(j)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: 
 
(C)Special rule for SudanIn addition to any period during which this subsection would otherwise apply to Sudan, this subsection shall apply to Sudan during the period— 
(i)beginning on the date of the enactment of this subparagraph, and 
(ii)ending on the date the Secretary of State determines and certifies to the Secretary of the Treasury that the Government of Sudan has ceased to support acts of genocide in the Darfur region of Sudan, and has taken demonstrable steps to— 
(I)end acts of genocide in the Darfur region of Sudan, 
(II)ensure that the armed forces of Sudan and any associated militias are not attacking civilians or obstructing human rights monitors or the provision of humanitarian assistance, 
(III)demobilize and disarm militias supported or created by the Government of Sudan, 
(IV)allow full and unfettered access for the provision of humanitarian assistance to all regions of Sudan, including Darfur, and  
(V)cooperate fully with the African Union, the United Nations, and all other observer, monitoring, and protection missions mandated to operate in Sudan.. 
 
